Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A AMENDMENT NO. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-119566 DYNAMIC ALERT LIMITED (Exact name of registrant as specified in its charter) Nevada 98-0430746 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 45unnyside, Surrey, B.C. V4A 9N3 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 202-6747 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes X No Number of shares outstanding of the registrants class of common stock as of May 29, 2007: 4,400,000 Authorized share capital of the registrant: 75,000,000 common shares, par value of $0.001 The Company recorded $717 revenue for the quarter ended March 31, 2007. This Amendment No. 1 to Form 10-QSB for the period ended March 31, 2007, has been filed by Dynamic Alert Limited (the Registrant) for the sole purpose of changing the check mark on the cover page of the Form 10-QSB so as to indicate that the Registrant, as of the time of filing the Form 10-QSB, is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this amended report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 10 th day of July, 2007. DYNAMIC ALERT LIMITED Date: July 10, 2007 By: /s/ Audrey Reich Name: Audrey Reich Title: President/CEO, principal executive officer Date: July 10, 2007 By: /s/ Bradley Hawkings Name: Bradley Hawkings Title: Chief Financial Officer, principal financial officer and principal accounting officer 2
